Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Zebrowski appeals a district court order granting his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). Under the amendments to the Guidelines, Zebrowski’s total offense level was 39. His amended range of imprisonment was 292 to 365 months’ imprisonment. On October 15, 2008, the court granted Zebrow-ski’s motion and lowered his original 360-month sentence to 336 months’ imprisonment. In response, Zebrowski filed a timely notice of appeal and a Fed.R.Civ.P. 59 motion seeking reconsideration. In his Rule 59 motion, Zebrowski claimed he should have received a 292-month sentence. The district court agreed, granted the Rule 59 motion and lowered Zebrow-ski’s sentence to 292 months’ imprisonment.1
Because Zebrowski’s motion for reconsideration was granted and he received the relief he seeks on appeal, we dismiss the appeal as moot.2 We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


. Zebrowski's appeal is only from the district court's October 15, 2008 order granting the § 3582(c) motion. See Fed. R.App. P. 4(a)(4)(B)(ii).


. In any event, Zebrowski is not entitled lo a sentence lower than the low end of the amended Guidelines’ range of imprisonment. See United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009).